          Case 6:20-cv-00505-ADA Document 39 Filed 12/01/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 NEONODE SMARTPHONE LLC,                             §
                                                     §
                    Plaintiff,                       §
                                                     §       Civil Action No. 6:20-cv-00505-ADA
        v.                                           §
                                                     §
 APPLE INC.,                                         §       JURY TRIAL DEMANDED
                                                     §
                   Defendant.                        §


      APPLE’S RESPONSE TO NEONODE’S NOTICE OF WITHDRAWAL FROM
                             STIPULATION
I.     INTRODUCTION

       Plaintiff Neonode Smartphone LLC’s “withdrawal” from the parties’ Stipulation to Stay

Case Pending Decision on Apple’s Motion to Transfer (“Stipulation”) [Dkt. #36]

mischaracterizes Apple’s actions, inappropriately reneges on the parties’ agreement, and fails to

conform with this Court’s Local Rules. See L.R. 7(i) (requiring counsel for the parties to have

first conferred in a good-faith attempt to resolve the matter by agreement and certifying the

specific reason that no agreement could be made). Additionally, it violates century-old Supreme

Court precedent emphasizing the importance of enforcing words and agreements reached by

counsel. See Muller v. Dows, 94 U.S. 277, 278 (1876) (stating that a stipulation between counsel

cannot be withdrawn by one party without consent of the other, except by leave of court). After

all, litigation behavior would be far more disorderly and disruptive if parties are allowed to

unilaterally withdraw stipulations after they are entered.

       To be clear, the majority of the parties’ Stipulation remains undisturbed. The Proposed

Order [Dkt. # 36-1] attached to the parties’ Stipulation [R. #36] remains undisputed as to (i) the




                                                 1
          Case 6:20-cv-00505-ADA Document 39 Filed 12/01/20 Page 2 of 6




decision to stay the case pending resolution of Apple’s Motion to Transfer, (ii) the deadline to

complete venue discovery and briefing on Apple’s Motion to Transfer, and (iii) vacate all other

deadlines provided in the Amended Agreed Scheduling Order [Dkt. #35]. The only dispute

between the parties is whether the previously agreed-to venue discovery limits and discovery

schedule should apply.

II.     ARGUMENT

        A.      The Parties Agreed to File the Stipulation on November 19

        Neonode’s recitation of events contain mischaracterizations that necessitate a

clarification of the record.

        Neonode first filed its Expedited Motion for Leave to Pursue Venue Discovery [Dkt. #34]

without any attempt to meet and confer regarding its requested relief. Instead, Neonode sent an

e-mail with its requested relief, then filed the motion merely hours later without waiting for any

response. Ex. A (Nov. 12; Nov. 14, 2020 Correspondence between counsel for Apple and

Neonode). Additionally, Apple has always agreed to certain venue discovery and extension of

deadlines. Id. Following an extensive exchange regarding the proper limits and deadlines in this

matter, the parties reached an agreement around 7:00 pm CT on November 19, and notified the

Court (by email to Robert Earle) of the agreed-upon terms. Ex. B (Nov. 19, 2020

Correspondence fr. B. Chen to R. Earle). That same evening—by 9:30 pm CT—the parties also

agreed upon the precise language of a corresponding Stipulation and Proposed Order to be filed,

but neither counsel for Apple nor counsel for Neonode had staff available to assist with the

filing. Ex. C (Nov. 19, 2020 Correspondence between counsel for Apple and Neonode). Thus,

the parties’ agreed that counsel for Apple would file the Stipulation the next morning.

        Consistent with that agreement, counsel for Apple instructed its staff (located on the West

Coast) early in the morning on November 20 to file the Stipulation as soon as the staff’s working


                                                 2
         Case 6:20-cv-00505-ADA Document 39 Filed 12/01/20 Page 3 of 6




day began. Ex. D (Declaration of B. Chen) ¶ 1. At 11:15 am CT on November 20, Apple’s staff

filed the Stipulation pursuant to counsel’s instruction and the parties’ agreement. Id. ¶ 1. That

is, the Stipulation was filed by staff before counsel for Apple read Neonode’s e-mail suddenly

seeking to renege upon the Stipulation that had been negotiated and agreed upon the prior

evening. Id. ¶ 2. Promptly upon reading Neonode’s correspondence, Apple’s counsel

immediately responded in an attempt to resolve the parties’ dispute regarding appropriate venue

discovery limits. Ex. E (Nov. 20, 2020 Correspondence between counsel for Apple and

Neonode).

       B.      Neonode’s Attempt to Renege is Improper

       Apple disagrees that Neonode’s withdrawal from the parties’ Stipulation is appropriate or

necessary. As noted above, the majority of the agreements in the parties’ Stipulation remain

undisturbed. The only dispute is whether the previously agreed-to venue discovery limits are

still appropriate. The Stipulation reflects an extended meet and confer process that resulted in an

agreement between the parties regarding appropriate venue discovery limits in this case.

Nothing in the Court’s Standing Order Regarding Venue and Jurisdictional Discovery Limits for

Patent Cases (“Standing Order Regarding Venue Discovery”) prevents the parties from

maintaining their agreement. See, e.g. Kersh v. Derozier, 851 F.2d 1509, 1512-13 (5th Cir.

1988) (refusing to allow a defendant to withdraw from a pretrial stipulation based an alleged

misunderstanding of the implications of that stipulation); see also Muller, 94 U.S. at 278.

       Further, the Stipulation allows the parties to seek additional discovery at a later time “if

either party perceives a need to exceed the limits.” At no point has Neonode articulated a need

for discovery outside of the parties’ previously agreed-to limits. Indeed, Neonode had the

benefit of Apple’s motion to transfer for almost three weeks and did not serve any discovery,

despite Apple’s repeated requests for it to do so. Ex. F (Nov. 16; Nov. 23 Correspondence from


                                                 3
         Case 6:20-cv-00505-ADA Document 39 Filed 12/01/20 Page 4 of 6




B. Chen to G. Shaw). Neonode finally served discovery on the Friday evening of November 27,

including a 30(b)(6) deposition notice and eighteen interrogatories, a number of which have

more than half a dozen subparts. Notably, much of Neonode’s discovery seeks information

already disclosed in Apple’s Motion to Transfer Venue and Mark Rollins’ declaration in support

of the same – which can be explored in Neonode’s deposition of Mr. Rollins. See, e.g. Ex. G

(Neonode Interrogatories). For example, Interrogatory No. 1 seeks information about the

locations of Mr. Rollins and other Apple employees, which is content already contained in Mr.

Rollins’s declaration. Id.

       The appropriate course of action is for Neonode to re-serve and obtain discovery under

the parties’ previously agreed-to limits, and if necessary, confer as to any additional discovery

that Neonode contends is necessary. Given that the agreed-to venue discovery period does not

end until February 19, 2021, the parties have ample time to conduct venue discovery and

determine whether more is needed. Accordingly, Apple respectfully requests that the Court enter

the agreed stipulation filed on November 20, 2020.


 Date: December 1, 2020                              Respectfully submitted,
                                                     FISH & RICHARDSON P.C.
                                              By: /s/ Betty Chen
                                                  Benjamin C. Elacqua
                                                  Texas Bar Number 24055443
                                                  elacqua@fr.com
                                                  Kathryn A. Quisenberry
                                                  Texas Bar Number 24105639
                                                  quisenberry@fr.com
                                                  FISH & RICHARDSON P.C.
                                                  1221 McKinney Street, Suite 2800
                                                  Houston, TX 77010
                                                  Telephone: 713-654-5300
                                                  Facsimile: 713-652-0109




                                                 4
Case 6:20-cv-00505-ADA Document 39 Filed 12/01/20 Page 5 of 6




                                  Betty Chen
                                  Texas Bar Number 24056720
                                  bchen@fr.com
                                  FISH & RICHARDSON P.C.
                                  500 Arguello Street, Suite 500
                                  Redwood City, CA 94063
                                  Telephone: 650-839-5070
                                  Facsimile: 650-839-5071
                                  Jared A. Smith (admitted Pro Hac Vice)
                                  California Bar No. 306576
                                  jasmith@fr.com
                                  FISH & RICHARDSON P.C.
                                  12860 El Camino Real, Suite 400
                                  San Diego, CA 92130
                                  Telephone: 858-678-5070
                                  Facsimile: 858-678-5099

                                  COUNSEL FOR DEFENDANT APPLE INC.




                              5
         Case 6:20-cv-00505-ADA Document 39 Filed 12/01/20 Page 6 of 6




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a true and correct copy of the above document was served

on December 1, 2020 to all counsel of record via ECF.

                                               /s/   Betty Chen
                                                     Betty Chen




                                              6
